

115 HR 2250 IH: Standard Data And Technology Advancement Act of 2017
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2250IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Mr. Reed (for himself, Mr. Smith of Nebraska, Mr. Curbelo of Florida, Mrs. Walorski, Mr. Bishop of Michigan, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish consistent requirements for the electronic content and format of data used in the
			 administration of certain human services programs under the Social
			 Security Act.
	
 1.Short titleThis Act may be cited as the Standard Data And Technology Advancement Act of 2017 or the Standard DATA Act of 2017. 2.Data standardization for improved data matching (a)In generalPart A of title XI of the Social Security Act (42 U.S.C. 1301—1320b–5) is amended by inserting after section 1121 the following:
				
					1121A.Data exchange standardization for improved interoperability
						(a)Designation and use of data exchange standards
 (1)DesignationThe head of the department or agency responsible for administering a program funded under title III, IV, IX, XII, XVI, or subtitle A of title XX, or section 511, shall, in consultation with an interagency work group established by the Office of Management and Budget and considering State perspectives, designate data exchange standards for necessary categories of information that a State agency operating the program is required to electronically exchange with another State agency under applicable Federal law.
 (2)Data exchange standards must be nonproprietary and interoperableThe data exchange standards designated under paragraph (1) shall, to the extent practicable, be nonproprietary and interoperable.
 (3)Other requirementsIn designating data exchange standards under this subsection, the Secretary shall, to the extent practicable, incorporate—
 (A)interoperable standards developed and maintained by an international voluntary consensus standards body, as defined by the Office of Management and Budget;
 (B)interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model; and
 (C)interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance.
								(b)Data exchange standards for Federal reporting
 (1)DesignationThe head of the department or agency responsible for administering a program referred to in subsection (a)(1) shall, in consultation with an interagency work group established by the Office of Management and Budget, and considering State government perspectives, designate data exchange standards to govern Federal reporting and exchange requirements under applicable Federal law.
 (2)RequirementsThe data exchange reporting standards required by paragraph (1) shall, to the extent practicable— (A)incorporate a widely accepted, non-proprietary, searchable, computer-readable format;
 (B)be consistent with and implement applicable accounting principles; (C)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and
 (D)be capable of being continually upgraded as necessary. (3)Incorporation of nonproprietary standardsIn designating data exchange standards under this subsection, the Secretary shall, to the extent practicable, incorporate existing nonproprietary standards, such as the eXtensible Markup Language.
 (4)Rule of constructionNothing in this subsection shall be construed to require a change to existing data exchange standards for Federal reporting about a program referred to in subsection (a)(1), if the head of the department or agency responsible for administering the program finds the standards to be effective and efficient..
			(b)Conforming repeals and amendment
 (1)Conforming repealsSection 105 of the Child and Family Services Improvement and Innovation Act (Public Law 112–34), sections 2104 and 4003 of the Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96), and subpart 3 of part B of title IV, and section 911, of the Social Security Act are each repealed.
 (2)Conforming amendmentSection 411 of the Social Security Act (42 U.S.C. 611) is amended by striking subsection (d). (c)Effective dateThis Act and the amendments and repeals made by this Act shall take effect 2 years after the date of the enactment of this Act.
			